United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Dallastown, PA, Employer
)
___________________________________________ )
K.O., Appellant

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1772
Issued: September 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 10, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ schedule award decision dated May 29, 2008. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award
determination.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
more than seven percent permanent impairment of her right upper extremity for which she
received a schedule award.
FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In a November 3, 2006
decision, the Board found that the case was not in posture for decision regarding whether
1

Docket No. 07-1885 (issued March 6, 2008); Docket No. 06-984 & 1820 (issued November 3, 2006).

appellant had more than seven percent impairment of her right arm for which she received a
schedule award. The Board noted that appellant’s physician, Dr. James Sullivan, an osteopath
and Board-certified physiatrist, found that appellant had nine percent impairment of the right arm
while an Office medical adviser found that she had seven percent impairment. The Board
remanded the case for further development regarding the right arm.2 In a March 6, 2008
decision, the Board found that appellant’s case was not in posture for decision. The Board found
that an Office medical adviser, reviewing evidence from an Office referral physician, did not
adequately explain how he concluded that appellant had seven percent right arm impairment.
The Board remanded the case to the Office for a referral to an appropriate Board-certified
specialist for an evaluation and calculation of appellant’s work-related impairment of her right
arm. The facts and the history contained in the prior appeals are incorporated by reference.
On March 19, 2008 the Office referred appellant for a second opinion, along with a
statement of accepted facts, a set of questions and the medical record to Dr. William Smulyan, a
Board-certified orthopedic surgeon.
In an April 8, 2008 report, Dr. Smulyan noted appellant’s history of injury and treatment
and utilized the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). He advised that appellant had pain in the right arm at night, as
well as numbness and tingling in the right hand, with tingling in the fifth and third fingers, pain
in the right side of the neck, which radiated to the trapezius and skipped the upper arm to radiate
into the forearm and wrist. Dr. Smulyan advised that appellant related having difficulty carrying
heavy objects and had persistent sleep disturbance. He stated that diagnostic studies of the
cervical spine revealed a healed two-level anterior cervical fusion at C5-6 and at C6-7,
narrowing in the C4-5 intervertebral disc space, osteophytic changes and a well-preserved bony
alignment. Right shoulder radiographic studies revealed no evidence of fracture or dislocation.
Dr. Smulyan noted that appellant had a history of cervical disc disease and that she underwent an
anterior cervical fusion at C5-6 and C6-7. He also noted that appellant underwent a cervical
discectomy and allograft fusion. Additionally, Dr. Smulyan added that appellant had a
preoperative cervical spine magnetic resonance imaging (MRI) scan, which revealed a left
paracentral disc protrusion at C6-7 and a broad-based disc protrusion at C5-6. He noted that
appellant had advanced degenerative changes at C4-5, C5-6 and C6-7 and lobe uncovertebral
hypertrophy at C5-6. Dr. Smulyan advised that appellant had mild adhesive capsulitis in the
right shoulder and persistent sensory complaints in the right arm after her anterior cervical disc
surgery. He referred to Tables 15-15, 15-16 and 15-17 in the A.M.A., Guides, and opined that
appellant had seven percent permanent impairment of the right arm based on her neurologic
findings and restricted shoulder motion.
After a request for further clarification, in an April 23, 2008 addendum, Dr. Smulyan
explained his calculations. He indicated that the C6 nerve root with a percentage loss of five
percent multiplied by a Grade 4 sensory deficit of five percent was equivalent to a rating of 2.5.
Dr. Smulyan advised that a similar calculation for the C7 nerve root, with a three percent loss of
sensory function graded at same sensory deficit was equal to 1.5. He noted that this would
2

The Board also found that appellant had no more than 14 percent impairment of the larynx, for which she
received a schedule award.

2

equate to four percent and an additional three percent impairment was based on the restriction of
mobility in the right upper limb. Dr. Smulyan referred to the Combined Values Chart and noted
that appellant had seven percent impairment.
On April 30, 2008 the Office requested that the Office medical adviser utilize
Dr. Smulyan’s report and determine whether he properly utilized the A.M.A., Guides to arrive at
an impairment rating of seven percent to the right arm.
In a May 12, 2008 report, the Office medical adviser noted appellant’s history of injury
and treatment and utilized the A.M.A., Guides. He noted Dr. Smulyan’s findings and concluded
that the right upper extremity impairment should not exceed seven percent. The Office medical
adviser noted that Dr. Smulyan used the incorrect percentage for the C6 nerve root in Table 1517 for a unilateral spinal nerve root impairment affecting the upper extremity.3 He multiplied the
correct percentage, 8 percent by 25 percent utilizing Grade 4 impairment due to sensory loss
based upon Table 15-15 to reach 2 percent.4 The Office medical adviser also referred to Table
15-17 for the C7 nerve root and noted that the maximum percentage loss of function due to
sensory deficit or pain was 5 percent multiplied by 25 percent for Grade 4 or 1.25 percent.5 He
added the values for the nerve roots and arrived at an impairment of 3.25 percent. The Office
medical adviser further found that appellant had additional impairment of three percent based
upon restricted mobility of the right arm. Using Dr. Smulyan’s indications of a neurologic
abnormality of the right upper extremity based upon the anterior cervical fusion as well as the
decreased range of motion based upon mild adhesive capsulitis, he found an additional three
percent impairment. The Office medical adviser combined the 3 percent with the 3.25 percent
and opined that appellant was entitled to an impairment of less than 7 percent.
By decision dated May 29, 2008, the Office denied appellant’s claim for an increased
schedule award. It found that appellant was entitled to no more than seven percent permanent
impairment of the right upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing regulations7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all appellants,
good administrative practice necessitates the use of a single set of tables so that there may be

3

A.M.A., Guides 424.

4

Id.

5

Id.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

3

uniform standards applicable to all appellants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.8
Section 8123(a), in pertinent part, provides that, if there is a disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.9
ANALYSIS
The Board finds this case is not in posture for decision. The Board finds that there is an
unresolved conflict in the medical evidence between appellant’s treating physician, Dr. Sullivan,
who found that she had nine percent impairment of the right arm, and Dr. Smulyan, the second
opinion physician, who opined that she had no more than seven percent impairment of that arm.
As noted in the Board’s November 3, 2006 decision, Dr. Sullivan reviewed appellant’s history
and noted findings in concluding that she had nine percent impairment of the right arm pursuant
to the A.M.A., Guides. In contrast, Dr. Smulyan, in April 8 and 23, 2008 reports, applied the
A.M.A., Guides to his examination findings in concluding that appellant had no more than seven
percent impairment of the right arm. An Office medical adviser, on May 8, 2008, also opined
that appellant did not have any greater impairment.
As a conflict exists between Drs. Sullivan and Smulyan, the Office should have referred
appellant to an impartial medical examiner to resolve the medical conflict. Office regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an Office medical adviser, the Office
shall appoint a third physician to make an examination. This is called a referee examination and
it will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.10 The Board will set aside the Office’s May 29, 2008 decision and
remand the case to the Office for referral to an impartial medical examiner for further medical
development pertaining to permanent impairment of appellant’s right arm. In particular, the
Board notes that the impartial medical examiner should note with specificity which nerve roots
are involved regarding any impairment for sensory deficit, including identification of the tables
or figures in the A.M.A., Guides that are used in rating impairment.11 The specialist should also
address whether there is any range of motion impairment, under Chapter 16 of the A.M.A.,
Guides, warranting a finding of impairment.12 Following this and any such further development
as may be deemed necessary, the Office shall issue an appropriate final decision on appellant’s
entitlement to schedule award compensation for the right upper extremity.
8

A.M.A., Guides (5th ed. 2001).

9

5 U.S.C. § 8123(a).

10

Id. See also R.H., 59 ECAB ___ (Docket No. 07-2124, issued March 7, 2008).

11

The Board notes that Dr. Sullivan found impairment based on sensory deficit involving C5-7 dermatomes while
Dr. Smulyan, on April 23, 2008, only attributed impairment to C6-7.
12

Dr. Sullivan did not reference any impairment due to lost range of motion but Dr. Smulyan found that appellant
had three percent impairment of the arm due to restricted mobility.

4

CONCLUSION
The Board finds this case is not in posture for decision regarding appellant’s entitlement
to a schedule award for her right upper extremity due to a conflict in the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 29, 2008 is set aside and remanded for further action
consistent with this decision.
Issued: September 2, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

